798 So.2d 836 (2001)
Edward WILSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-1109.
District Court of Appeal of Florida, Third District.
October 31, 2001.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
*837 Robert A. Butterworth, Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before COPE, GODERICH and SHEVIN, JJ.
PER CURIAM.
Edward Wilson appeals his conviction for aggravated assault. We reverse because the prosecutor's closing comments impermissibly suggested to the jury that there was additional, undisclosed evidence of defendant's guilt, and the court erred in not granting a mistrial. Rivero v. State, 752 So.2d 1244 (Fla. 3d DCA 2000), approved on other grounds, 790 So.2d 1091 (Fla.2001); Williamson v. State, 459 So.2d 1125 (Fla. 3d DCA 1984); Ford v. State, 702 So.2d 279 (Fla. 4th DCA 1997); Landry v. State, 620 So.2d 1099 (Fla. 4th DCA 1993); Thompson v. State, 318 So.2d 549 (Fla. 4th DCA 1975). The record demonstrates that the error was not harmless, as it cannot be said, beyond a reasonable doubt, that the error did not affect the verdict. Rivero; Ford. Defendant is entitled to a new trial.
Reversed and remanded for new trial.